           Case 1:09-cv-01912-RA-SDA Document 337 Filed 04/22/21 Page 1 of 1


                                                                    USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
                                                                    DOC#:
 SAMUEL SMALL,                                                      DATE FILED:

                              Plaintiff,
                                                                      09-CV-1912 (RA)
                         v.
                                                                           ORDER
 NEW YORK CITY DEPARTMENT OF
 CORRECTIONS, et al.,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         Consistent with Plaintiff’s April 21, 2021 submission, see Dkt. 334, it is hereby:

         ORDERED that service of all trial subpoenas may be made by email or overnight mail;

         IT IS FURTHER ORDERED that, no later than April 30, 2021, Defendants identify for

Plaintiff all trial witnesses of Plaintiff’s who can be served by subpoenas delivered by email to

Defendants’ counsel;

         IT IS FURTHER ORDERED that, no later than April 30, 2021, Defendants disclose to Plaintiff

the last known addresses for any current or former City employee who has been identified as a trial

witness by Plaintiff and for whom Defendants’ counsel will not accept service of a trial subpoena.

SO ORDERED.

Dated:      April 22, 2021
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
